Citation Nr: 1723506	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on Aid and Attendance and/or Housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from December 1956 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his daughter cares for him and he is in need of regular aid and attendance due to his service-connected coronary artery disease.  The Veteran has not been provided with a VCAA-compliant notice regarding the claim for SMC.  Moreover, the evidence on file is insufficient to decide this issue.  Therefore, this claim will be remanded so that the Veteran may be issued a VCAA-compliant notice regarding the requirements for a claim for SMC based on the need for aid and attendance and/or housebound.  An examination is also in order.

It is noted that aid and attendance benefits have been denied in part due to the fact that the Veteran does not have a single disability with a 100 percent rating.  While that is a legal requirement for housebound benefits, it is not required by law or regulation for an award of aid and attendance benefits.  (Manual provisions are not binding on the Board.)

It is noted that service connection for coronary artery disease with lower extremity edema, rated 60 percent disabling with a total rating assigned.  Service connection is also assigned for residuals of a broken nose, rated noncompensably disabling.  It is unclear what limitations are caused by the service connected disorders.  Records reveal morbid obesity, back problems apparently with radiation, obstructive sleep apnea, chronic obstructive pulmonary disease, and knee problems, for which service connection is not established.  It is unclear what restrictions are due to service connected versus non-service connected disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VCAA-compliant notice regarding his claim of entitlement to SMC based on the need for regular aid and attendance of another person.

2. Arrange for a comprehensive VA aid and attendance examination of the service connected cardiovascular impairment.  All limitations should be set out and all clinical findings reported in detail.  All functional limitations should be set out.  Non-service connected impairments may be separately noted as appropriate.

3. After completing the above, readjudicate the claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

